DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Koike et al. (EP 0948076 A1, provide in IDS filed on 01/29/2021).
The examiner notes that the claim 1 contains the limitation “grinder means”.  This limitation does not invoke 112(f), because the recited grinder means are modified by sufficient structure for performing the claimed action.
Regarding Claim 1, Koike discloses an electrode treatment method ([0021] regarding manufacturing method), comprising: a separation step of grinding (Fig. 4, [0023].  The examiner is interpreting the recited crushing in Koike to meet the recited “grinding”, because the dictionary definition of grinding includes the reduction of something into small particles or powder by crushing it”, thereby encompassing the step as recited), with grinder means (Fig. 2, [0023]), an electrode (positive- or negative-electrode) in which an electrode composite is held on a current collector ([0017] & [0019] regarding electrode active powder held on conductive substrate) and separating the electrode composite (Fig. 4, [0023] regarding separating) from the current collector (conductive substrate),
wherein the grinder means (Fig. 2, [0023] & [0037]) include a grinder (Fig. 2A) that includes a first member having a grinding surface ([0041] regarding inner surface of the separation chamber 1) and a second member having a grinding surface ([0041] regarding projections 5 formed on inner surface) as the examiner notes that anything that crushes can be considered to have a grinding surface and that claim 1 does not require any specific structure for the grinding surfaces.   Koike further teaches that the first member and the second member are positioned so that the 
Regarding Claim 2, Koike further discloses the electrode treatment method according to claim 1, comprising: an isolation step of isolating the electrode composite and the current collector from a mixture containing the electrode composite and the current collector obtained in the separation step ([0037] regarding mixture separating the electrode from the conductive substrate).  The process that occurs after the initial crushing meets the recited isolating step.
Regarding Claim 3, Koike further discloses the electrode treatment method according to claim 1, wherein the grinder have the first member (1) and the second member (5) aligned up and down in the vertical direction (Fig. 2A-B shows 1 and 5 are vertically aligned).  The examiner notes that claim 3 does not define any particular directional position.  Thus, the structure facing each other can be considered to be “up and down in a vertical direction”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (EP 0948076 A1, provide in IDS filed on 01/29/2021) as applied to claim 1 above, and in further view of Haraguchi et al. (JP 6238070 B2, provide in IDS filed on 01/29/2021).
Regarding Claim 4, Koike further discloses the electrode treatment method according to claim 1, Koike teaches trench on the grinding surface of the second member (5), but does not teach wherein the grinding surfaces of the first member and the second member have a trench extending outward from the center of each grinding surface.  The examiner notes that Koike does not particularly limit the structure of the grinder/crusher used (see paragraph 35).
However, Haraguchi teaches an electrode treatment method with a twin-screw crusher ([0014]), which have a trench extending outward from the center of each grinding surface (screw).
Therefore, it would have been obvious to one ordinarily skilled in the art to modify the grinding surface of the first member of Koike with the projections of the grinding surfaces of the first member and second member of Haraguchi, in order to roughly crush into segments ([0014]).
Regarding Claim 5, Koike further discloses the electrode treatment method according to claim 1, wherein the first member (1) and the second member (5) have a disk shape (Fig. 1 show disk shape of 1 and Fig. 2B show 5 comprising of disk shapes of rotative blades 6), and the grinding surface of the first 
However, Haraguchi teaches an electrode treatment method with a twin-screw crusher ([0014]), which are inclined such that a gap between the grinding surfaces is narrowed from the center of each grinding surface toward the outer circumference ([0014]).
Therefore, it would have been obvious to one ordinarily skilled in the art to modify the incline of the grinding surfaces of Koike with the inclined of the grinding surfaces of Haraguchi so that the grinding surfaces is narrowed from the center of each grinding surface toward the outer circumference in order to roughly crush into segments [(0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728